UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6985



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH B. KUBINSKI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. Malcolm J. Howard, Dis-
trict Judge. (CR-93-28-H, CA-97-973-5-H)


Submitted:   July 13, 2000                 Decided:    July 19, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Neal Lawrence Walters, Charlottesville, Virginia, for Appellant.
Robert Edward Skiver, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth B. Kubinski seeks to appeal the district court’s order

granting in part and denying in part his motion filed under 28

U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court.   See United States v.

Kubinski, Nos. CR-93-28-H; CA-97-973-5-H (E.D.N.C. July 1, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                2